     Case 18-32805-sgj11 Doc 50 Filed 12/20/18                       Entered 12/20/18 13:26:25             Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 19, 2018
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

     IN RE:                                                 §
                                                            §        Case No. 18-32805-SGJ-11
     DIVINE DINING, LLC,                                    §
                                                            §        Chapter 11
                DEBTOR.                                     §
                                                            §

                    AGREED ORDER EXTENDING TIME TO ASSUME OR REJECT
                     UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASE
                             PURSUANT TO 11 U.S.C. § 365(d)(4)(B)

                CAME ON FOR CONSIDERATION the Agreed Motion to Extend Time to Assume or

     Reject Unexpired Nonresidential Real Property Lease Pursuant to 11 U.S.C. § 365(d)(4)(B) (the

     “Motion”) filed by Jason Rae, the duly appointed Chapter 11 trustee (the “Trustee”) in the above-

     captioned case (the “Bankruptcy Case”) and the Court, having considered the Motion and the

     record in this Bankruptcy Case and the agreement between the Trustee and Landlord 1 as set forth


     1
         Capitalized terms herein not otherwise defined shall have the same meaning as ascribed to them in the Motion.

     AGREED ORDER EXTENDING TIME TO ASSUME OR REJECT                                                           Page 1 of 3
Case 18-32805-sgj11 Doc 50 Filed 12/20/18             Entered 12/20/18 13:26:25         Page 2 of 3



herein, hereby finds that good and sufficient cause exists to grant the relief requested; Accordingly,

it is therefore,

        ORDERED that the relief requested in the Motion is hereby GRANTED in all respects;

it is further,

        ORDERED that the deadline under Section 365(d)(4)(A) for assuming or rejecting the

Lease between the Debtor and Landlord is hereby extended for an additional 90 days without

prejudice to the Trustee’s right to seek further extensions as necessary and without the Landlord’s

waiver of all other available rights under the Bankruptcy Code or applicable law.



                                 #### END OF ORDER ####




AGREED:

/s/ Joe E. Marshall
Joe E. Marshall
Texas Bar No. 13031100
Marshall Law
3131 McKinney Ave., Suite 600
Dallas, Texas 75204
(214) 579-9173
jmarshall@MarshallLaw.net

Attorney for Jason Rae,
Chapter 11 Trustee




AGREED ORDER EXTENDING TIME TO ASSUME OR REJECT                                            Page 2 of 3
Case 18-32805-sgj11 Doc 50 Filed 12/20/18   Entered 12/20/18 13:26:25   Page 3 of 3




/s/ Rachael L. Smiley______
Rachael L. Smiley
Texas Bar No. 24066158
Law Offices of Judith Ross
700 N. Pearl Street, Suite 1610
Dallas, Texas 75201
(214) 593-4974
Rachael.smiley@judithwross.com

and-

Jeffrey W. Hurt
Texas Bar No. 10317500
Hurt & Berry LLP
5012 Spyglass Drive
Dallas, Texas 75287
(214) 382-5656
jwhurt@hurtberry.com

Attorneys for Adelphia Group, Ltd.




AGREED ORDER EXTENDING TIME TO ASSUME OR REJECT                           Page 3 of 3
